Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the control device corrects a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance, and suppresses the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance” ( fig 5 and fig 10 fig 13 S108-S116 ) with all other limitation cited in claims 1 and “correcting a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance; and suppressing the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance” ( fig 5 and fig 10 fig 13 S108-S116 ) with all other limitation cited in claims 7 and 8.

Hato et al. US 20190333481 discloses a display control device in a vehicle in which a virtual image position is controlled but does not disclose “wherein the control device corrects a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance, and suppresses the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance”.
Yamakage et al. US 20120307059 discloses a display control system in a vehicle in which LOS vector of an eye and vanishing point are disclosed but does not disclose “wherein the control device corrects a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance, and suppresses the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance”.
Yoon et al. US 20150204687 discloses a display control system with virtual image that passes through a vanishing point at which the lanes are vanished but does not disclose “wherein the control device corrects a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance, and suppresses the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance”.
Takemura et al. US 20120327188 discloses a display control system with lane recognition which obtains vanishing point but does not disclose “wherein the control device corrects a position of an image formed based on an external environment of a vehicle when a distance between a gazing point of an occupant of the vehicle and a vanishing point of a travel lane of the vehicle is less than a predetermined distance, and suppresses the correction of the position of the image when the distance between the gazing point and the vanishing point is equal to or greater than the predetermined distance”.

For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 04/19/2022Primary Examiner, Art Unit 2692